Appeal from an order of the Supreme Court, Erie County (Frank A. Sedita, Jr., J), entered July 30, 2010. The order denied the motion of third-party defendants Fireman’s Fund Insurance Company and National Surety Corporation for summary judgment and granted the *1445cross motion of third-party defendant Guard Contracting Corporation for summary judgment.
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on January 31, 2012 and filed on February 14, 2012,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present — Scudder, EJ., Smith, Fahey, Garni and Sconiers, JJ.